COBB, Judge.
The appellant, Aaron Lee Bostic, was found guilty by a jury of fleeing a police officer, driving without a license, improper tag, resisting arrest without violence, battery and battery upon a law enforcement officer. He was sentenced as a habitual felon. He challenges the felony conviction of battery upon an officer, contending that the evidence was insufficient to show that he intentionally touched the arresting officer. He argues that his action of holding the officer’s arm during the course of a struggle may have been a defensive reflex that cannot support conviction of a specific intent crime.
We agree with the argument of the state that mental intent is rarely subject to direct proof, and must be established based on surrounding circumstances in the case. Brewer v. State, 413 So.2d 1217 (Fla. 5th DCA 1982), rev. denied, 426 So.2d 25 (Fla.1983). At trial the state presented two witnesses who testified that Bostic grabbed the arresting officer’s arm while Bostic was forcibly resisting arrest. Thus, a jury issue was presented.
AFFIRMED. .
HARRIS, C.J., and DAUKSCH, J., concur.